Citation Nr: 1540660	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  09-21 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas 


THE ISSUE

Entitlement to apportionment of compensation on behalf of the Veteran's dependent daughter, M., for the period of incarceration from June [redacted], 2008 to November [redacted], 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from May 1989 to January 1993.

This case comes before the Board of Veteran' Appeals from a decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In September 2011, the Veteran testified at a Travel Board hearing at the RO before the undersigned. 

In May 2012, the Board determined that the reduction of the Veteran's disability compensation payment to the 10 percent rate, effective June [redacted], 2008 to November [redacted], 2008, was proper, and denied the benefit sought on appeal.

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which, in a January 2013 Order, granted the parties' Joint Motion, vacating the decision, in part, and remanding the matter for compliance with the terms of the Joint Motion for Partial Remand (JMPR).

The parties did not want to disturb the Board's determination regarding whether a reduction was appropriate in light of the incarceration, but sought to have the Board discuss the notice provisions under 38 C.F.R. § 3.655(a) regarding apportionment, specifically as they may apply to the Veteran's dependents.  Therefore, the issue on the title page was rephrased to better reflect the claim on appeal.  In May 2013, the Board remanded this case in accordance with the JMPR.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  M., born in March 2007, is the dependent daughter of the Veteran.

2.  M. had individual need during the Veteran's incarceration from June [redacted], 2008 to November [redacted], 2004.

CONCLUSION OF LAW

The criteria for apportionment to M. of the Veteran's VA benefits during his period of incarceration from June [redacted], 2008 to November [redacted], 2008 have been met.  38 U.S.C.A. §§ 5307, 5313 (West 2014); 38 C.F.R. §§ 3.450, 3.665 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Court has held, that the Veteran's Claims Assistance Act is inapplicable to matters of pure statutory interpretation such as this case.  See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000). 

38 C.F.R. § 3.665 controls the compensation of incarcerated beneficiaries of VA benefits.  It provides that any person incarcerated in a Federal, State, or local penal institution in excess of 60 days for conviction of a felony will not receive compensation in excess of specified amounts.  See 38 C.F.R. § 3. 665(a).  If a Veteran is rated 20 percent disabled or more, then the Veteran will receive compensation payable under 38 U.S.C.A. § 1114(a), or the equivalent of a 10 percent rating.  See 38 C.F.R. § 3.665(d)(1).  If the Veteran is rated at less than 20 percent, then the Veteran will receive one-half the rate of compensation payable under 38 U.S.C.A. § 1114(a).  See 38 C.F.R. § 3.665(d)(2).

All or part of the compensation not paid to an incarcerated Veteran may be apportioned to the Veteran's spouse, child or children, and dependent parents on the basis of individual need.  38 C.F.R. § 3.665(e).  In determining individual need, consideration is given to such factors as the apportionee claimant's income and living expenses, the amount of compensation available to be apportioned, the needs and living expenses of other apportionee claimants as well as any special needs, if any, of all apportionee claimants.  Id. 

When a Veteran is incarcerated for a period in excess of 60 days for conviction of a felony, his compensation must be reduced, "for the period beginning on the sixty-first day of such incarceration."  38 U.S.C.A. § 5313(a)(1); see also 38 C.F.R. § 3.665(a).  VA is required to inform the person whose benefits are subject to this reduction "of the rights of the person's dependents to an apportionment while the person is incarcerated, and the conditions under which payments to the person may be resumed upon release from incarceration."  38 C.F.R. § 3.665(a).  The term "release from incarceration" includes participation in a work release or halfway house program, parole, and completion of sentence.  38 C.F.R. § 3.665(b).

The Veteran was convicted of a felony in April 2008 and that the conviction caused him to be incarcerated until November [redacted], 2008.  Effective, June [redacted], 2008 (the 61st day of incarceration), the Veteran's service-connection benefits were reduced to 10 percent, and these benefits were restored upon his release on November [redacted], 2008.  The Veteran was convicted in the state of Texas of theft under $1,500 (with a history of two prior theft convictions), and sentenced to three hundred (300) days in jail.  See Offender Information Detail.  Under Texas Law, the crime constituted "a state jail felony," punishable "by confinement in a state jail for any term of not more than two years or less than 180 days."  Tex. Penal Code Ann. § 12.35(a); see also Tex. Penal Code Ann. § 31.03(e)(4)(D) (defining "state jail felony" to include the theft of property valued at "less than $1,500 and the defendant has been previously convicted two or more times of any grade of theft")..

At the time of his conviction, the Veteran was in receipt of VA benefits for schizophrenia rated at a 100 percent disabling.  See July 1994 rating decision.  The RO notified the Veteran that his benefits would be reduced to a 10 percent rate for the duration of his incarceration.  See October 2008 notification letter.  

The record on appeal reflects acknowledgement of paternity, received by VA in 2007, in which the Veteran conceded that he was the biological father of a minor child, M., who was born in March 2007, and a copy of the Veteran's application for financial assistance through a Texas non-profit organization, in which he not only identified the same minor child, but listed the address as which she resided with her biological mother.  In addition, he reported this dependent to VA in an April 2007 VA Form 21-686c, Declaration of Status of Dependents.  M. was then added to the Veteran's award as a dependent child.

In compliance with the Board's remand, that the RO provided the Veteran's dependent daughter, M, with information and the appropriate forms with respect to claim for an apportionment for the Veteran's period of incarceration.  However, there was no reply.  That being noted, the notice was sent to M., who was only 7 years old.  The letter was not addressed to her custodian.  In the interim, a portion of the Veteran's disability compensation benefits was withheld by VA and provided to M. based on garnishment order issued by the 322nd District Court, Tarrant County, Texas, dated September 13, 2013.  It appears that the Veteran was not properly discharging his duties independently and his daughter was having individual need; hence why the garnishment order was issued.

The Veteran has requested that the apportionment be made and that it would not be financial hardship on him.  The Board notes that since during the period in question, June [redacted], 2008 to November [redacted], 2008, the Veteran was being provided for at the penal institution, any amount apportioned to his dependent daughter would not cause him undue hardship as he was not personally due this payment.

The Board that 38 C.F.R. § 3.452 provides that "veterans benefits may be apportioned if . . . a claim for apportionment is filed for or on behalf of the spouse or children."  Likewise, the M21-MR1, III.v.8.B.5.a provides that "VA will accept a request for apportionment of an incarcerated veteran's benefits from either the veteran or his/her dependent(s)."  Thus, VA regulations and the Manual allow for applications for apportionment filed by a veteran for or on behalf of a spouse or children.  In other words, there is no requirement in VA regulations or the Manual that an application for apportionment be filed by the dependent and not the Veteran.  In this case, it was requested by the Veteran.

The Board acknowledges that the Manual generally provides that claimants should be asked to complete a VA Form 21-0788, Information Regarding Apportionment of Beneficiary's Award.  See M21-1MR, III.v.8.B.5.f, and III.v.3.A.1.b.  The Court has ordered that this matter be addressed, but the finances in question occurred over 5 years ago and the financial information was requested directly of a young minor child.  Thus, the Board will consider what is available in the record.  Given the facts of this particular case, however, the Board finds that the fact that the Veteran's benefits had been made subject to garnishment generally shows that the Veteran was not adequately providing for M.  Also, it appears that since the garnishment order and the action pursuant to the Board's remand occurred nearly simultaneously, there was probable confusion regarding the monies yielded from the garnishment order and those from an apportionment.  It is clear that the Veteran believes that the garnishment monies are an apportionment.  It is also clear that he support the apportionment.  The Board acknowledges that financial specifics have not been provided, but is persuaded by the garnishment order of the individual need of M. to receive an apportionment in this case for the period in question relative to the incarceration, from June [redacted], 2008 to November [redacted], 2008.  


ORDER

Apportionment to M., the Veteran's dependent daughter, of the Veteran's withheld compensation benefits during his period of incarceration from June [redacted], 2008 to November [redacted], 2008, is granted, subject to the laws and regulations governing the disbursement of monetary benefits.



____________________________________________
Kelli A. Kordich
Acting Veterans Law Judge, Board of Veterans' Appeals 

Department of Veterans Affairs


